Exhibit 5.0 OSWALD & YAP Lawyers A Professional Corporation Michael A. Oswald 16148 Sand Canyon Northern California Office: Calvin C.S. Yap Irvine, California 92618 One Maritime Plaza, Lynne Bolduc Telephone (949) 788-8900 Suite 1040 Richard T. Hsueh Telefax:(949) 788-8980 San Francisco, California 94111 Carol A. Gefis Min K. Chai Midwestern Office: Zachary D. Reeves 53 West Jackson Boulevard, Jay Y. Chiu Suite 1550 Anita S. Chang Chicago, Illinois 60604 Claudia Mourad Eric Shu Of Counsel: John W. Allured Thomas G. Gardiner September 28, 2007 Don Marcos Trading Co. 1850 Southeast 17th Street, Ste. 300 Ft. Lauderdale,FL33316 Dear Ladies and Gentlemen: We have acted as counsel to Don Marcos Trading Co., a Florida corporation (the “Corporation”), in connection with the preparation of the Registration Statement on Form SB-2 (the “Registration Statement”) filed by the Corporation with the Securities and Exchange Commission on May 15, 2007 pursuant to the Securities Act of 1933, as amended (the “Securities Act”), relating to the proposed public offering of up to 17,400,000 shares of the Corporation’s common stock, including shares issuable upon the exercise of Stock Options under the Corporation’s Stock Option Plan (collectively the “Common Stock”). This opinion is being delivered in accordance with the requirements of Item 601(b)(5) of Regulation S-B under the Securities Act. In connection with our opinion, we have considered such questions of law and have examined such documents as we have deemed necessary to enable us to render the opinions contained herein. Based upon the foregoing, we are of the opinion that the shares of Common Stock when sold by the Corporation and the selling stockholders named in the Registration Statement to the public will be validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as exhibit 5.1 to the Registration Statement and to the reference to us under the caption “Legal Matters” in the prospectus contained in the Registration Statement. Respectfully yours, Oswald
